 

PURCHASE AGREEMENT

 

This PURCHASE AGREEMENT (this “Agreement”), dated as of April 15, 2019, is
entered into by and between MGT CAPITAL INVESTMENTS, INC., a Delaware
corporation (the “Company”), and [  ], an individual residing in [  ] (the
“Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
[  ] shares (the “Purchase Shares”) of the Company’s Series C Convertible
Preferred Stock, $0.001 par value per share (the “Preferred Stock”), which are
convertible into shares of the Company’s Common Stock, $0.001 par value per
share (the “Common Stock”), for a total purchase price of $[  ] (the “Purchase
Price”).

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1. CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(b) “Base Prospectus” means the Company’s final base prospectus, a preliminary
form of which is included in the Registration Statement, including the documents
incorporated by reference therein.

 

(c) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(d) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

   

 



 

(e) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(f) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(g) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program or any similar program hereafter
adopted by DTC performing substantially the same function.

 

(h) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(i) “Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Purchase Shares, including the accompanying Base
Prospectus, to be prepared and filed by the Company with the SEC pursuant to
Rule 424(b)(5) under the Securities Act and in accordance with Section 5(a)
hereof, together with all documents and information incorporated therein by
reference.

 

(j) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted primarily
from (A) any change in the United States or foreign economies or securities or
financial markets in general that does not have a disproportionate effect on the
Company and its Subsidiaries, taken as a whole, (B) any change that generally
affects the industry in which the Company and its Subsidiaries operate that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, (C) any change arising in connection with earthquakes, hostilities,
acts of war, sabotage or terrorism or military actions or any escalation or
material worsening of any such hostilities, acts of war, sabotage or terrorism
or military actions existing as of the date hereof, (D) any action taken by the
Investor, its affiliates or its successors and assigns with respect to the
transactions contemplated by this Agreement, (E) the effect of any change in
applicable laws or accounting rules that does not have a disproportionate effect
on the Company and its Subsidiaries, taken as a whole, or (F) any change
resulting from compliance with terms of this Agreement or the consummation of
the transactions contemplated by this Agreement, or (iii) the Company’s ability
to perform in any material respect on a timely basis its obligations under any
Transaction Document to be performed as of the date of determination.

 

(k) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(l) “Principal Market” means the OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor thereto); provided, however, that in the
event the Company’s Common Stock is ever listed or traded on The NASDAQ Capital
Market, The NASDAQ Global Market, The NASDAQ Global Select Market, the New York
Stock Exchange, the NYSE American, the NYSE Arca, the OTC Bulletin Board, or the
OTCQX operated by the OTC Markets Group, Inc. (or any nationally recognized
successor to any of the foregoing), then the “Principal Market” shall mean such
other market or exchange on which the Company’s Common Stock is then listed or
traded.

 

   

 



 

(m) “Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents and information incorporated by reference therein.

 

(n) “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

 

(o) “Registration Statement” means the effective registration statement on Form
S-3 (Commission File No. 333-225589) filed by the Company with the SEC pursuant
to the Securities Act for the registration of shares of its Common Stock,
including all shares of Common Stock issuable upon conversion of the Purchase
Shares (“Conversion Shares”), and certain other securities, as such Registration
Statement has been or may be amended and supplemented from time to time,
including all documents filed as part thereof or incorporated by reference
therein, and including all information deemed to be a part thereof at the time
of effectiveness pursuant to Rule 430B of the Securities Act, including any
comparable successor registration statement filed by the Company with the SEC
pursuant to the Securities Act for the registration of shares of its Common
Stock, including all Conversion Shares.

 

(p) “SEC” means the U.S. Securities and Exchange Commission.

 

(q) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

 

(r) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(s) “Transaction Documents” means, collectively, this Agreement, and the
schedules and exhibits hereto and thereto, and each of the other agreements,
documents, certificates and instruments entered into or furnished by the parties
hereto in connection with the transactions contemplated hereby and thereby.

 

(t) “Transfer Agent” means VStock Transfer LLC, or such other Person who is then
serving as the transfer agent for the Company in respect of the Common Stock.

 

2. PURCHASE OF PREFERRED STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company
desires to sell to the Investor, and the Investor desires to purchase from the
Company, the Purchase Shares as follows:

 

(a) Purchase of Preferred Stock. Upon the satisfaction of the conditions set
forth in Sections 7 and 8 hereof (the “Closing” and the date of satisfaction of
such conditions the “Closing Date”), the Investor shall purchase the Purchase
Shares from the Company, and the Company shall issue or cause to be issued and
sold to the Investor, the Purchase Shares, for the Purchase Price.

 

   

 



 

(b) Payment of Purchase Price. The Investor shall pay the Purchase Price to the
Company as full payment for all of the Purchase Shares to be purchased by it
hereunder by wire transfer of immediately available funds on the same Business
Day that the Transfer Agent enters a book entry credit in the Investor’s name
for all of the Purchase Shares, if all of the Purchase Shares are so received by
the Investor before 1:00 p.m., Eastern time, or, if any of the Purchase Shares
are received by the Investor after 1:00 p.m., Eastern time, the next Business
Day. All payments made under this Agreement shall be made in lawful money of the
United States of America or wire transfer of immediately available funds to the
account designated by the Company by written notice to the Investor prior to the
date of this Agreement.

 

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Closing Date:

 

(a) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(b) Information. The Investor understands that its investment in the Purchase
Shares involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Purchase Shares including a total loss
thereof, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Purchase Shares and (iii) has had an opportunity to ask
questions of and receive answers from the officers of the Company concerning the
financial condition and business of the Company and others matters related to an
investment in the Purchase Shares. Neither such inquiries nor any other due
diligence investigations conducted by the Investor or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in Section 4 below. The Investor has
sought such accounting, legal and tax advice from its own independent advisors
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Purchase Shares.

 

(c) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Purchase Shares or the fairness or
suitability of an investment in the Purchase Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Purchase Shares.

 

(d) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(e) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has the Investor or any of its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

   

 



 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, except as set forth in
the disclosure schedules attached hereto, which exceptions shall be deemed to be
a part of the representations and warranties made hereunder, as of the date
hereof and as of the Closing Date:

 

(a) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any of its Subsidiaries is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Exhibit 21.1 to the Company’s Annual Report
on Form 10-K filed with the Commission on April 2, 2018.

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Purchase Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement and each of the other Transaction
Documents by the Company and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Purchase Shares pursuant to this Agreement, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its stockholders, (iii) this Agreement
has been and each of the other Transaction Document shall be on the Closing
Date, duly executed and delivered by the Company and (iv) this Agreement
constitutes, and each other Transaction Document upon its execution on behalf of
the Company on the Closing Date, shall on the Closing Date constitute, the valid
and binding obligations of the Company enforceable against the Company in
accordance with their terms, except as such enforceability may be limited by
general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of creditors’ rights and remedies. The
Board of Directors of the Company has approved the resolutions (the “Signing
Resolutions”) to authorize this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby. The Signing Resolutions are
valid, in full force and effect and have not been modified or supplemented in
any respect. The Company has delivered to the Investor a true and correct copy
of minutes of a meeting of the Board of Directors of the Company at which the
Signing Resolutions were duly adopted by the Board of Directors or a unanimous
written consent adopting the Signing Resolutions executed by all of the members
of the Board of Directors of the Company. Except as set forth in this Agreement,
no other approvals or consents of the Company’s Board of Directors, any
authorized committee thereof, and/or stockholders is necessary under applicable
laws and the Company’s Articles of Incorporation and/or Bylaws to authorize the
execution and delivery of this Agreement or any of the transactions contemplated
hereby, including, but not limited to, the issuance of the Purchase Shares.

 

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in the Company’s Quarterly Report on Form 10-Q for the
quarter ended September 30, 2018. Except as disclosed in the SEC Documents (as
defined below) or Schedule 4(c), (i) no shares of the Company’s capital stock
are subject to preemptive rights or any other similar rights or any liens or
encumbrances suffered or permitted by the Company, (ii) there are no outstanding
debt securities, (iii) there are no outstanding options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of capital stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, (iv) there are no agreements or arrangements under which the
Company or any of its Subsidiaries is obligated to register the sale of any of
their securities under the Securities Act, (v) there are no outstanding
securities or instruments of the Company or any of its Subsidiaries which
contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Purchase Shares as described in this Agreement and (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement. Unless disclosed in the SEC Documents, the
Company has furnished to the Investor true and correct copies of the Company’s
articles of incorporation, as amended and as in effect on the date hereof (the
“Articles of Incorporation”), and the Company’s Bylaws, as amended and as in
effect on the date hereof (the “Bylaws”), and summaries of the material terms of
all securities convertible into or exercisable for Common Stock, if any, and
copies of any documents containing the material rights of the holders thereof in
respect thereto that are not disclosed in the SEC Documents.

 

   

 



 

(d) Issuance of Purchase Shares. A Certificate of Designation creating the
Preferred Stock has been duly filed with the Delaware Secretary of State and a
sufficient number of shares of Common Stock to satisfy the conversion rights of
the Purchased Shares have been authorized and reserved for the benefit of the
Investor. Upon issuance and payment therefor in accordance with the terms and
conditions of this Agreement, the Purchase Shares shall be duly authorized,
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, and will be issued in compliance with all federal
and state securities laws, with the holders being entitled to all rights
accorded to a holder of shares of Common Stock. The Purchase Shares are being
issued pursuant to the Registration Statement and the issuance of the Purchase
Shares has been registered by the Company pursuant to the Securities Act. Upon
receipt of the Purchase Shares, the Investor will have good and marketable title
to such Purchase Shares and such Purchase Shares (or Conversion Shares issuable
upon conversion of the Purchase Shares) will be immediately freely tradable.

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the creation and
issuance of the Purchase Shares) will not (i) result in a violation of the
Articles of Incorporation, any Certificate of Designations, Preferences and
Rights of any outstanding series of preferred stock of the Company or the Bylaws
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party, or result in a violation of any law, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations and the rules and regulations of the Principal Market applicable to
the Company or any of its Subsidiaries) or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations under clause (ii), which could not reasonably be expected to result
in a Material Adverse Effect. Neither the Company nor its Subsidiaries is in
violation of any term of or in default under its Articles of Incorporation, any
Certificate of Designation, Preferences and Rights of any outstanding series of
preferred stock of the Company or Bylaws or their organizational charter or
bylaws, respectively. Neither the Company nor any of its Subsidiaries is in
violation of any term of or is in default under any material contract,
agreement, mortgage, indebtedness, indenture, instrument, judgment, decree or
order or any statute, rule or regulation applicable to the Company or its
Subsidiaries, except for possible conflicts, defaults, terminations or
amendments that could not reasonably be expected to have a Material Adverse
Effect. The business of the Company and its Subsidiaries is not being conducted,
and shall not be conducted, in violation of any law, ordinance or regulation of
any governmental entity, except for possible violations, the sanctions for which
either individually or in the aggregate could not reasonably be expected to have
a Material Adverse Effect. Except as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the Closing
Date. Except as disclosed in the SEC Documents, since one year prior to the date
hereof, the Company has not received nor delivered any notices or correspondence
from or to the Principal Market, other than notices with respect to listing of
additional shares of Common Stock and other routine correspondence. Except as
disclosed in the SEC Documents, the Principal Market has not commenced any
delisting proceedings against the Company.

 

   

 



 

(f) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates and to the
Company’s knowledge, the SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable. None
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, immaterial,
year-end audit adjustments. Except as set forth in the SEC Documents, or
otherwise filed with the Commission and available on Edgar, the Company has
received no written notices or written correspondence from the SEC for the one
year preceding the date hereof. To the Company’s knowledge, the SEC has not
commenced any enforcement proceedings against the Company.

 

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2018, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s or its Subsidiaries’ officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

 

   

 



 

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Purchase Shares. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

(j) No Integrated Offering. Neither the Company, nor or any of its affiliates,
nor any Person acting on their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Purchase Shares to be
integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Purchase Shares hereunder does not contravene the rules and regulations
of the Principal Market.

 

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m) Title. Except as set forth in the SEC Documents, the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and marketable title in all personal property owned by
them that is material to the business of the Company and its Subsidiaries, in
each case free and clear of all liens, encumbrances and defects (“Liens”) and,
except for Liens as do not materially affect the value of such property and do
not materially interfere with the use made and proposed to be made of such
property by the Company and its Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and its Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and its Subsidiaries are in compliance
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

 

   

 



 

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses, and neither the Company nor any such Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit.

 

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

(q) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Articles of Incorporation or
the laws of the state of its incorporation which is or could become applicable
to the Investor as a result of the transactions contemplated by this Agreement,
including, without limitation, the Company’s issuance of the Purchase Shares and
the Investor’s ownership of the Purchase Shares.

 

   

 



 

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve months preceding the date of this
Agreement taken as a whole do not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made and when made, not misleading. The Company acknowledges and
agrees that the Investor neither makes nor has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 3 hereof.

 

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(u) Registration Statement. The Company has prepared and filed with the SEC in
accordance with the provisions of the Securities Act the Registration Statement.
The Registration Statement was declared effective by order of the SEC on August
10, 2018. The Registration Statement is effective pursuant to the Securities Act
and available for the issuance of the Purchase Shares (and all Conversion
Shares) thereunder, and the Company has not received any written notice that the
SEC has issued or intends to issue a stop order or other similar order with
respect to the Registration Statement or the Prospectus or that the SEC
otherwise has (i) suspended or withdrawn the effectiveness of the Registration
Statement or (ii) issued any order preventing or suspending the use of the
Prospectus or any Prospectus Supplement, in either case, either temporarily or
permanently or intends or has threatened in writing to do so. The “Plan of
Distribution” section of the Prospectus permits the issuance of the Purchase
Shares (and all Conversion Shares) under the terms of this Agreement. At the
time the Registration Statement and any amendments thereto became effective, at
the date of this Agreement and at each deemed effective date thereof pursuant to
Rule 430B(f)(2) of the Securities Act, the Registration Statement and any
amendments thereto complied and will comply in all material respects with the
requirements of the Securities Act and did not and will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading; and
the Base Prospectus and any Prospectus Supplement thereto, at the time such Base
Prospectus or such Prospectus Supplement thereto was issued and on the Closing
Date, complied and will comply in all material respects with the requirements of
the Securities Act and did not and will not contain an untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided that this representation and warranty does not apply to
statements in or omissions from any Prospectus Supplement made in reliance upon
and in conformity with information relating to the Investor furnished to the
Company in writing by or on behalf of the Investor expressly for use therein.
The SEC has not notified the Company of any objection to the use of the form of
the Registration Statement pursuant to Rule 401(g)(1) of the Securities Act. The
Company hereby confirms that the issuance of the Purchase Shares (as well as
Conversion Shares) to the Investor pursuant to this Agreement would not result
in non-compliance with the Securities Act or any of the General Instructions to
Form S-3. The Registration Statement, as of its effective date, meets the
requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities Act. The
Company has not distributed any offering material in connection with the
offering and sale of any of the Purchase Shares (and all Conversion Shares),
and, until the Investor does not hold any of the Purchase Shares (or Conversion
Shares), shall not distribute any offering material in connection with the
offering and sale of any of the Purchase Shares (or Conversion Shares), to or by
the Investor, in each case, other than the Registration Statement or any
amendment thereto, the Prospectus or any Prospectus Supplement required pursuant
to applicable law or the Transaction Documents. The Company has not made, and
agrees that unless it obtains the prior written consent of the Investor it will
not make, an offer relating to the Purchase Shares (or any Conversion Shares)
that would constitute a “free writing prospectus” as defined in Rule 405 under
the Securities Act. The Company shall comply with the requirements of Rules 164
and 433 under the Securities Act applicable to any such free writing prospectus
consented to by the Investor, including in respect of timely filing with the
SEC, legending and record keeping.

 

   

 

 

(v) DTC Eligibility. The Company, through the Transfer Agent, participates in
the DTC Fast Automated Securities Transfer (FAST) Program to enable the Common
Stock can be transferred electronically to third parties via the DTC Fast
Automated Securities Transfer (FAST) Program.

 

(w) Sarbanes-Oxley. The Company is in compliance in all material respects with
all provisions of the Sarbanes-Oxley Act of 2002, as amended, which are
applicable to it as of the date hereof.

 

(x) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall not
have any obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this Section
4(x) that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(y) Investment Company. The Company is not required to be registered as, and
immediately after receipt of payment for the Purchase Shares will not be
required to be registered as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

(z) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

 

(aa) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

   

 



 

(bb) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Purchase
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Purchase Shares, or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

 

(cc) Shell Company Status. The Company is not currently, and for at least the
last 12 months has not been, an issuer identified in Rule 144(i)(1) under the
Securities Act.

 

5. COVENANTS.

 

(a) Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company further agrees that it shall, within the time
required under Rule 424(b) under the Securities Act, file with the SEC the
Initial Prospectus Supplement pursuant to Rule 424(b)(5) under the Securities
Act, which Initial Prospectus Supplement shall specifically relate to the
Purchase Shares (and all Conversion Shares) and shall describe the material
terms and conditions of the Transaction Documents, contain information
previously omitted at the time of effectiveness of the Registration Statement in
reliance on Rule 430B under the Securities Act, and disclose all information
relating to the Purchase Shares and the transactions contemplated by the
Transaction Documents required to be disclosed in the Registration Statement and
the Prospectus as of the date of the Initial Prospectus Supplement, including,
without limitation, information required to be disclosed in the section
captioned “Plan of Distribution” in the Prospectus. The Company shall permit the
Investor to review and comment upon the final pre-filing draft versions of the
Current Report and the Initial Prospectus Supplement at least two (2) Business
Days prior to their filing with the SEC and the Company shall give reasonable
consideration to all such comments. The Investor shall use its reasonable best
efforts to comment upon the final pre-filing draft versions of the Current
Report and the Initial Prospectus Supplement within one (1) Business Day from
the date the Investor receives them from the Company. The Investor shall furnish
to the Company such information regarding itself, the Purchase Shares
beneficially owned by it and the intended method of distribution thereof,
including any arrangement between the Investor and any other Person relating to
the sale or distribution of the Purchase Shares, as shall be reasonably
requested by the Company in connection with the preparation and filing of the
Current Report and the Initial Prospectus Supplement, and shall otherwise
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of the Current Report and the Initial Prospectus
Supplement with the SEC.

 

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance of the Purchase Shares to the Investor under this Agreement and (ii)
any subsequent resale of all Purchase Shares (or Conversion Shares) by the
Investor, in each case, under applicable securities or “Blue Sky” laws of the
states of the United States in such states as is reasonably requested by the
Investor from time to time, and shall provide evidence of any such action so
taken to the Investor.

 

   

 



 

(c) Listing/DTC. The Company shall promptly secure the listing of all Conversion
Shares on the Principal Market (subject to official notice of issuance) and upon
each other national securities exchange or automated quotation system, if any,
upon which the Common Stock is then listed, and shall use commercially
reasonable efforts to maintain, so long as any shares of Common Stock shall be
so listed, such listing of all such Conversion Shares. The Company shall use
commercially reasonable efforts to maintain the listing of the Common Stock on
the Principal Market and shall comply in all respects with the Company’s
reporting, filing and other obligations under the bylaws or rules and
regulations of the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action that would reasonably be expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall promptly, and in no event later than the following Business Day,
provide to the Investor copies of any notices it receives from any Person
regarding the continued eligibility of the Common Stock for listing on the
Principal Market; provided, however, that the Company shall not be required to
provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC and under the Exchange Act or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c). The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

 

(d) Prohibition of Short Sales and Hedging Transactions. During the term of this
Agreement, the Investor will not directly or through an affiliate engage in any
open market Short Sales (as defined below) of the Common Stock; provided;
however, that unless and until the Company has affirmatively demonstrated by the
use of specific evidence that the Investor is engaging in open market Short
Sales, the Investor shall be assumed to be in compliance with the provisions of
this Section and the Company shall remain fully obligated to fulfill all of its
obligations under the Transaction Documents; and provided, further, that (i) the
Company shall under no circumstances be entitled to request or demand that the
Investor either (A) provide trading or other records of Investor or of any party
or (B) affirmatively demonstrate that the Investor or any other party has not
engaged in any such Short Sales in breach of these provisions as a condition to
the Company’s fulfillment of its obligations under any of the Transaction
Documents, (ii) the Company shall not assert the Investor’s or any other party’s
failure to demonstrate such absence of such Short Sales or provide any trading
or other records of the Investor or any other party as all or part of a defense
to any breach of the Company’s obligations under any of the Transaction
Documents, and (iii) the Company shall have no setoff right with respect to any
such Short Sales. As used herein, “Short Sale” has the meaning provided in Rule
3b-3 under the 1934 Act.

 

(e) Share Reserve. On the date hereof, the Company will reserve 10,000,000
shares of Common Stock from its authorized and unissued Common Stock to provide
for all issuances of Common Stock upon conversions of the Purchase Shares (the
“Share Reserve”). The Company further agrees to add additional shares of Common
Stock to the Share Reserve in increments of 1,000,000 shares as and when
requested by the Investor if as of the date of any such request the number of
shares being held in the Share Reserve is less than three (3) times the number
of shares of Common Stock obtained by dividing the number of outstanding
Purchase Shares as of the date of the request by the Market Price (as defined in
the Certificate of Designation of the Company creating the Purchase Shares). The
Company shall further require its transfer agent to hold the shares of Common
Stock reserved pursuant to the Share Reserve exclusively for the benefit of the
Investor and to issue such shares to the Investor promptly upon the Investor’s
delivery of a conversion notice.

 

(f) Non-Public Information. Each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information for any purpose other than in connection with, or
in furtherance of, the transactions contemplated hereby. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. The Company confirms that neither it nor any other Person acting on its
behalf shall provide the Investor or its agents or counsel with any information
that constitutes or might constitute material, non-public information, unless a
simultaneous public announcement thereof is made by the Company in the manner
contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, if the Investor is
holding any Purchase Shares or Conversion Shares at the time of the disclosure
of material, non-public information, the Investor shall have the right to make a
public disclosure, in the form of a press release, public advertisement or
otherwise, of such material, non-public information without the prior approval
by the Company; provided the Investor shall have first provided notice to the
Company that it believes it has received information that constitutes material,
non-public information, the Company shall have at least 24 hours to publicly
disclose such material, non-public information prior to any such disclosure by
the Investor, the Company shall have failed to demonstrate to the Investor in
writing within such time period that such information does not constitute
material, non-public information, and the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, stockholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

 

   

 



 

(g) Reserved.

 

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 

(i) Reserved.

 

(j) Stop Orders. The Company shall advise the Investor promptly (but in no event
later than 24 hours) and shall confirm such advice in writing: (i) of the
Company’s receipt of notice of any request by the SEC for amendment of or a
supplement to the Registration Statement, the Prospectus, any Prospectus
Supplement or for any additional information; (ii) of the Company’s receipt of
notice of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement or prohibiting or suspending the use of the
Prospectus or any Prospectus Supplement, or of the Company’s receipt of any
notification of the suspension of qualification of the Purchase Shares or
Conversion Shares for offering or sale in any jurisdiction or the initiation or
contemplated initiation of any proceeding for such purpose; and (iii) of the
Company becoming aware of the happening of any event, which makes any statement
of a material fact made in the Registration Statement, the Prospectus or any
Prospectus Supplement untrue or which requires the making of any additions to or
changes to the statements then made in the Registration Statement, the
Prospectus or any Prospectus Supplement in order to state a material fact
required by the Securities Act to be stated therein or necessary in order to
make the statements then made therein (in the case of the Prospectus or any
Prospectus Supplement, in light of the circumstances under which they were made)
not misleading, or of the necessity to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other law. The Company shall not be required to disclose
to the Investor the substance or specific reasons of any of the events set forth
in clauses (i) through (iii) of the immediately preceding sentence, but rather,
shall only be required to disclose that the event has occurred. If at any time
the SEC shall issue any stop order suspending the effectiveness of the
Registration Statement or prohibiting or suspending the use of the Prospectus or
any Prospectus Supplement, the Company shall use its reasonable best efforts to
obtain the withdrawal of such order at the earliest possible time. The Company
shall furnish to the Investor, without charge, a copy of any correspondence from
the SEC or the staff of the SEC to the Company or its representatives relating
to the Registration Statement or the Prospectus, as the case may be.

 

   

 



 

(k) Amendments to Registration Statement; Prospectus Supplements. Except as
provided in this Agreement and other than periodic and current reports required
to be filed pursuant to the Exchange Act, the Company shall not file with the
SEC any amendment to the Registration Statement or any supplement to the Base
Prospectus that refers to the Investor, the Purchase Shares, the Conversion
Shares, the Transaction Documents or the transactions contemplated thereby
(including, without limitation, any Prospectus Supplement filed in connection
with the transactions contemplated by the Transaction Documents), in each case
with respect to which (a) the Investor shall not previously have been advised
and afforded the opportunity to review and comment thereon at least two (2)
Business Days prior to filing with the SEC, as the case may be, (b) the Company
shall not have given due consideration to any comments thereon received from the
Investor or its counsel, or (c) the Investor shall reasonably object, unless the
Company reasonably has determined that it is necessary to amend the Registration
Statement or make any supplement to the Prospectus to comply with the Securities
Act or any other applicable law or regulation, in which case the Company shall
promptly (but in no event later than 24 hours) so inform the Investor, the
Investor shall be provided with a reasonable opportunity to review and comment
upon any disclosure referring to the Investor, the Transaction Documents or the
transactions contemplated thereby, as applicable, and the Company shall
expeditiously furnish to the Investor a copy thereof. In addition, for so long
as, in the reasonable opinion of counsel for the Investor, a Prospectus is
required to be delivered in connection with any acquisition or sale of Purchase
Shares or Conversion Shares by the Investor, the Company shall not file any
Prospectus Supplement with respect to the Purchase Shares or Conversion Shares
without furnishing to the Investor as many copies of such Prospectus Supplement,
together with the Prospectus, as the Investor may reasonably request.

 

(l) Prospectus Delivery. The Company consents to the use of the Prospectus (and
of each Prospectus Supplement thereto) in accordance with the provisions of the
Securities Act and with the securities or “blue sky” laws of the jurisdictions
in which the Purchase Shares or Conversion Shares may be sold by the Investor,
in connection with the offering and sale of the Purchase Shares and for such
period of time thereafter as a Prospectus is required by the Securities Act to
be delivered in connection with sales of the Purchase Shares and/or Conversion
Shares. The Company will make available to the Investor upon request, and
thereafter from time to time will furnish to the Investor, as many copies of the
Prospectus (and each Prospectus Supplement thereto) as the Investor may
reasonably request for the purposes contemplated by the Securities Act within
the time during which the Prospectus is required by the Securities Act to be
delivered in connection with sales of the Purchase Shares and/or Conversion
Shares. If during such period of time any event shall occur that in the
reasonable judgment of the Company and its counsel, or in the reasonable
judgment of the Investor and its counsel, is required to be set forth in the
Registration Statement, the Prospectus or any Prospectus Supplement or should be
set forth therein in order to make the statements made therein (in the case of
the Prospectus or any Prospectus Supplement, in light of the circumstances under
which they were made) not misleading, or if in the reasonable judgment of the
Company and its counsel, or in the reasonable judgment of the Investor and its
counsel, it is otherwise necessary to amend the Registration Statement or
supplement the Prospectus or any Prospectus Supplement to comply with the
Securities Act or any other applicable law or regulation, the Company shall
forthwith prepare and, subject to Section 5(k) above, file with the SEC an
appropriate amendment to the Registration Statement or an appropriate Prospectus
Supplement and in each case shall expeditiously furnish to the Investor, at the
Company’s expense, such amendment to the Registration Statement or such
Prospectus Supplement, as applicable, as may be necessary to reflect any such
change or to effect such compliance. The Company shall have no obligation to
separately advise the Investor of, or deliver copies to the Investor of, the SEC
Documents, all of which the Investor shall be deemed to have notice of.

 

(m) Integration. From and after the date of this Agreement, neither the Company,
nor any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on any of their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would cause this offering of the
Purchase Shares to be integrated with other offerings of securities by the
Company in a manner that would require stockholder approval pursuant to the
rules and regulations of the Principal Market on which any of the securities of
the Company are listed or designated, unless stockholder approval is obtained
before the closing of such subsequent transaction in accordance with the rules
of such Principal Market.

 

   

 



 

(n) Use of Proceeds. The Company will use the net proceeds from the offering of
the Purchase Shares as described in the Prospectus.

 

(o) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under any
of the Transaction Documents to which it is a party, including, without
limitation, the obligation of the Company to deliver the Purchase Shares to the
Investor in accordance with the terms of this Agreement.

 

6. TRANSFER AGENT INSTRUCTIONS.

 

On the Closing Date, the Company shall issue to the Transfer Agent (and any
subsequent transfer agent) irrevocable instructions, in the form heretofore
furnished to the Company, to issue the Purchase Shares and the Conversion Shares
in accordance with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). All Purchase Shares to be issued to or for the benefit of the
Investor pursuant to this Agreement shall be issued in the form of a book entry
credit in the Investor’s name. The Company represents and warrants to the
Investor that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 6 will be given by the Company to the
Transfer Agent with respect to the Purchase Shares or the Conversion Shares, and
the Purchase Shares and the Conversion Shares shall otherwise be freely
transferable on the books and records of the Company. Certificates and any other
instruments evidencing the Purchase Shares shall not bear any restrictive or
other legend. If the Investor effects a sale, assignment or transfer of the
Purchase Shares or any Conversion Shares, the Company shall permit the transfer
and shall promptly instruct the Transfer Agent (and any subsequent transfer
agent) to issue DWAC Shares, if applicable, in such name and in such
denominations as specified by the Investor to effect such sale, transfer or
assignment. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Investor. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 6 will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Section 6, that the Investor
shall be entitled, in addition to all other available remedies, to an order
and/or injunction restraining any breach and requiring immediate issuance and
transfer, without the necessity of showing economic loss and without any bond or
other security being required. The Company shall cause its counsel to issue the
legal opinion referred to in the Irrevocable Transfer Agent Instructions to the
Transfer Agent (and any subsequent transfer agent) to the extent required or
requested by the Transfer Agent (or any subsequent transfer agent). Any fees
(with respect to the Transfer Agent, counsel to the Company or otherwise)
associated with the issuance of such opinion shall be borne by the Company.

 

7. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE AND SELL THE PURCHASE SHARES.

 

The obligation of the Company hereunder to issue and sell the Purchase Shares to
the Investor on the Closing Date is subject to the satisfaction or, where
legally permissible, the waiver of each of the following conditions:

 

(a) The Investor shall have executed this Agreement and delivered the same to
the Company;

 

(b) No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC; and

 

(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof and as of the Closing Date as
though made at that time.

 

   

 



 

8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE THE PURCHASE SHARES.

 

The obligation of the Investor to purchase the Purchase Shares under this
Agreement is subject to the satisfaction or, where legally permissible, the
waiver of each of the following conditions:

 

(a) The Company shall have executed each of the Transaction Documents to which
it is a party and delivered the same to the Investor;

 

(b) The Common Stock shall be listed or quoted on the Principal Market, trading
in the Common Stock shall not have been within the last 365 days suspended by
the SEC;

 

(c) The Company shall have created the Preferred Stock and reserved the Share
Reserve;

 

(d) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, the portion of such representations and warranties so qualified
shall be true and correct without further qualification) as of the date hereof
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Closing Date.

 

(e) The Board of Directors of the Company shall have adopted resolutions in
substantially the form previously provided to the Investor, which shall be in
full force and effect without any amendment or supplement thereto as of the
Closing Date;

 

(f) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Company’s Transfer Agent;

 

(g) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Closing Date.

 

(h) RESERVED.

 

(i) The Registration Statement shall be effective and no stop order with respect
to the Registration Statement shall be pending or threatened by the SEC. The
Company shall have a maximum dollar amount certain of securities, including the
Purchase Shares and the Conversion Shares, registered under the Registration
Statement which is sufficient to issue to the Investor not less than all of the
Purchase Shares to be purchased under the Purchase Agreement and all Conversion
Shares issuable upon conversion of the Purchase Shares. All reports, schedules,
registrations, forms, statements, information and other documents required to
have been filed by the Company with the SEC at or during the 12-month period
immediately preceding the Closing Date pursuant to the reporting requirements of
the Exchange Act shall have been filed with the SEC within the applicable time
periods prescribed for such filings under the Exchange Act, including any
applicable extension periods contemplated by the Exchange Act;

 

(j) The Company shall be eligible to transfer its Common Stock, including all of
the Conversion Shares, electronically as DWAC Shares;

 

   

 



 

(k) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(l) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

 

(m) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions;

 

(n) No Person shall have commenced a proceeding against the Company pursuant to
or within the meaning of any Bankruptcy Law;

 

(o) The Company, pursuant to or within the meaning of any Bankruptcy Law, shall
not have (i) commenced a voluntary case, (ii) consented to the entry of an order
for relief against it in an involuntary case, (iii) consented to the appointment
of a Custodian of it or for all or substantially all of its property, or (iv)
made a general assignment for the benefit of its creditors or is generally
unable to pay its debts as the same become due; and

 

(p) A court of competent jurisdiction shall not have entered an order or decree
under any Bankruptcy Law that (i) is for relief against the Company in an
involuntary case, (ii) appoints a Custodian of the Company or for all or
substantially all of its property, or (iii) orders the liquidation of the
Company or any Subsidiary.

 

   

 



 

9. INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of this Agreement and
acquiring the Purchase Shares, and in addition to all of the Company’s other
obligations under the Transaction Documents to which it is a party, the Company
shall defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
the Transaction Documents) (collectively, the “Indemnitees”) from and against
any and all actions, causes of action, suits, claims, losses, costs, penalties,
fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to: (a) any misrepresentation or
breach of any representation or warranty made by the Company in any of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (b) any breach of any covenant, agreement or
obligation of the Company contained in any of the Transaction Documents or any
other certificate, instrument or document contemplated hereby or thereby, (c)
any cause of action, suit or claim brought or made against such Indemnitee and
arising out of or resulting from the execution, delivery, performance or
enforcement of any of the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (d) any violation of the
Securities Act, the Exchange Act, state securities or “Blue Sky” laws, or the
rules and regulations of the Principal Market in connection with the
transactions contemplated by the Transaction Documents by the Company or any of
its affiliates, officers, directors or employees, (e) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Registration Statement or any amendment thereto or any
omission or alleged omission to state therein, or in any document incorporated
by reference therein, a material fact required to be stated therein or necessary
to make the statements therein not misleading, or (f) any untrue statement or
alleged untrue statement of a material fact contained, or incorporated by
reference, in the Prospectus, or any omission or alleged omission to state
therein, or in any document incorporated by reference therein, a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that (I) the indemnity contained in clause (c) of this Section 9 shall
not apply to any Indemnified Liabilities which directly and primarily result
from the fraud, gross negligence or willful misconduct of an Indemnitee, (II)
the indemnity contained in clauses (d), (e) and (f) of this Section 9 shall not
apply to any Indemnified Liabilities to the extent, but only to the extent,
arising out of or based upon any untrue statement or alleged untrue statement or
omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company by or on behalf of the Investor
expressly for use in any Prospectus Supplement if the Prospectus was timely made
available by the Company to the Investor pursuant to Section 5(l), (III) the
indemnity contained in clauses (d), (e) and (f) of this Section 9 shall not
inure to the benefit of the Investor to the extent such Indemnified Liabilities
are based on a failure of the Investor to deliver or to cause to be delivered
the Prospectus made available by the Company, if such Prospectus was timely made
available by the Company pursuant to Section 5(l), and if delivery of the
Prospectus by the Investor was required under the Securities Act with respect to
the Purchase Shares and such delivery by the Investor would have cured the
defect giving rise to such Indemnified Liabilities, and (IV) the indemnity in
this Section 9 shall not apply to amounts paid in settlement of any claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld, conditioned or delayed. To the
extent that the foregoing undertaking by the Company may be unenforceable for
any reason, the Company shall make the maximum contribution to the payment and
satisfaction of each of the Indemnified Liabilities which is permissible under
applicable law. Any required indemnification payment for any particular claim
shall be made within thirty (30) days from the date the Investor makes a written
request for it. A certificate containing reasonable detail as to the amount of
such indemnification submitted to the Company by the Investor shall be
conclusive evidence, absent manifest error, of the amount due from the Company
to the Investor. If any action shall be brought against any Indemnitee in
respect of which indemnity may be sought pursuant to this Agreement, such
Indemnitee shall promptly notify the Company in writing, and the Company shall
have the right to assume the defense thereof with counsel of its own choosing
reasonably acceptable to the Indemnitee. Any Indemnitee shall have the right to
employ separate counsel in any such action and participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the Company has failed
after a reasonable period of time to assume such defense and to employ counsel
or (iii) in such action there is, in the reasonable opinion of such separate
counsel, a material conflict on any material issue between the position of the
Company and the position of such Indemnitee, in which case the Company shall be
responsible for the reasonable fees and expenses of no more than one such
separate counsel.

 

   

 



 

10. TERMINATION

 

This Agreement may be terminated only as follows:

 

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors, this Agreement shall automatically terminate without any
liability or payment to the Company (except as set forth below) without further
action or notice by any Person.

 

(b) In the event that the Closing shall not have occurred on or before April 16,
2019, due to the failure to satisfy the conditions set forth in Sections 7 and 8
above with respect to the Closing, either the Company, on the one hand, or the
Investor, on the other hand, shall have the option to terminate this Agreement
at the close of business on such date or thereafter without liability of any
party to any other party (except as set forth below); provided, however, that
the right to terminate this Agreement under this Section 11(b) shall not be
available to any party if such party is then in breach of any covenant or
agreement contained in this Agreement or any representation or warranty of such
party contained in this Agreement fails to be true and correct such that the
conditions set forth in Section 7(c) or Section 8(d), as applicable, could not
then be satisfied. Any termination of this Agreement pursuant to this Section
11(b) shall be effected by written notice from the Company to the Investor, or
the Investor to the Company, as the case may be, setting forth the basis for the
termination hereof.

 

The representations and warranties and covenants of the Company and the Investor
contained in Sections 3, 4, 5, and 6 hereof, the indemnification provisions set
forth in Section 9 hereof and the agreements and covenants set forth in Sections
10, 11 and 12, shall survive the Closing and any termination of this Agreement.
No termination of this Agreement shall be deemed to release the Company or the
Investor from any liability for intentional misrepresentation or willful breach
of any of the Transaction Documents to which it is a party.

 

11. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. This Agreement shall be construed
and enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Agreement shall be governed by,
the internal laws of the State of Utah, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Utah or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Utah. Each party consents to and expressly
agrees that the exclusive venue for arbitration of any dispute arising out of or
relating to any Transaction Document or the relationship of the parties or their
affiliates shall be in Durham County, North Carolina. Without modifying the
parties’ obligations to resolve disputes hereunder pursuant to the Arbitration
Provisions, for any litigation arising in connection with any of the Transaction
Documents (and notwithstanding the terms (specifically including any governing
law and venue terms) of any transfer agent services agreement or other agreement
between the Transfer Agent and the Company, such litigation specifically
includes, without limitation any action between or involving the Company and the
Transfer Agent under the Irrevocable Transfer Agent Instructions or otherwise
related to Investor in any way (specifically including, without limitation, any
action where the Company seeks to obtain an injunction, temporary restraining
order, or otherwise prohibit the Transfer Agent from issuing shares of Common
Stock to Investor for any reason)), each party hereto hereby (i) consents to and
expressly submits to the exclusive personal jurisdiction of any state or federal
court sitting in Durham County, North Carolina, (ii) expressly submits to the
exclusive venue of any such court for the purposes hereof, (iii) agrees to not
bring any such action (specifically including, without limitation, any action
where the Company seeks to obtain an injunction, temporary restraining order, or
otherwise prohibit the Transfer Agent from issuing shares of Common Stock to
Investor for any reason) outside of any state or federal court sitting in Durham
County, North Carolina, and (iv) waives any claim of improper venue and any
claim or objection that such courts are an inconvenient forum or any other
claim, defense or objection to the bringing of any such proceeding in such
jurisdiction or to any claim that such venue of the suit, action or proceeding
is improper. Finally, Company covenants and agrees to name Investor as a party
in interest in, and provide written notice to Investor in accordance with
Section 11(g) below prior to bringing or filing, any action (including without
limitation any filing or action against any person or entity that is not a party
to this Agreement, including without limitation the Transfer Agent) that is
related in any way to the Transaction Documents or any transaction contemplated
herein or therein, including without limitation any action brought by Company to
enjoin or prevent the issuance of any shares of Common Stock to Investor by the
Transfer Agent, and further agrees to timely name Investor as a party to any
such action. Company acknowledges that the governing law and venue provisions
set forth in this Section 11(a) are material terms to induce Investor to enter
into the Transaction Documents and that but for Company’s agreements set forth
in this Section 12(b) Investor would not have entered into the Transaction
Documents. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.

 

   

 



 

(b) Specific Performance. The Company acknowledges and agrees that the Investor
may suffer irreparable harm in the event that the Company fails to perform any
material provision of this Agreement or any of the other Transaction Documents
in accordance with its specific terms. It is accordingly agreed that the
Investor shall be entitled to one or more injunctions to prevent or cure
breaches of the provisions of this Agreement or such other Transaction Document
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which Investor may be entitled under
the Transaction Documents, at law or in equity. The Company specifically agrees
that following a breach of this Agreement by the Company for failure to deliver
Conversion Shares, Investor shall have the right to seek and receive injunctive
relief from a court or an arbitrator prohibiting Company from issuing any of its
common or preferred stock to any party. For the avoidance of doubt, in the event
Investor seeks to obtain an injunction from a court or an arbitrator against
Company or specific performance of any provision of any Transaction Document,
such action shall not be a waiver of any right of the Investor under any
Transaction Document, at law, or in equity, including without limitation its
rights to arbitrate any Claim pursuant to the terms of the Transaction
Documents, nor shall Investor’s pursuit of an injunction prevent Investor, under
the doctrines of claim preclusion, issues preclusion, res judicata or other
similar legal doctrines, from pursuing other Claims in the future in a separate
arbitration.

 

(c) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(d) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(e) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

   

 



 

(f) Entire Agreement; Amendment. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements among the
Investor, the Company, their respective affiliates and Persons acting on their
behalf with respect to the subject matter hereof, and this Agreement, the other
Transaction Documents and the instruments referenced herein contain the entire
understanding of the parties with respect to the matters covered herein and
therein and, except as specifically set forth herein or therein, neither the
Company nor the Investor makes any representation, warranty, covenant or
undertaking with respect to such matters. The Company acknowledges and agrees
that is has not relied on, in any manner whatsoever, any representations or
statements, written or oral, other than as expressly set forth in the
Transaction Documents. No provision of this Agreement or the other Transaction
Documents may be amended other than by a written instrument signed by both
parties hereto.

 

(g) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile or email (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses for such
communications shall be:

 

If to the Company:

MGT Capital Investments, Inc.

512 S. Mangum Street, Suite 408

Durham, NC 27701

Telephone:

Facsimile:

E-mail:

Attention: Robert Lowrey

 

With a copy to (which shall not constitute notice or service of process):

Sichenzia Ross Ference LLP

1185 Avenue of the Americas, 37th Floor

New York, New York 10036

Telephone: (212) 930-9700

Facsimile: (212) 930-9725

E-mail: jkaplowitz@srfkllp.com

Attention: Jay Kaplowitz, Esq.

 

If to the Investor:

 

With a copy to (which shall not constitute notice or service of process):



 

If to the Transfer Agent:

Telephone:

Facsimile:

Attention:

   

 



 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or email account
containing the time, date, and recipient facsimile number or email address, as
applicable, and an image of the first page of such transmission or (C) provided
by a nationally recognized overnight delivery service, shall be rebuttable
evidence of personal service, receipt by facsimile or email or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

 

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and any permitted successors and assigns of the
Company. The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Investor,
including by merger or consolidation. The Investor may not assign its rights or
obligations under this Agreement.

 

(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and any permitted successors and assigns of the Company and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

 

(j) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon the form and substance of, and shall give
reasonable consideration to all such comments from the Investor or its counsel
on, any press release, SEC filing or any other public disclosure by or on behalf
of the Company relating to the Investor, its purchases hereunder or any aspect
of the Purchase Shares, any of the Transaction Documents or the transactions
contemplated thereby, not less than 24 hours prior to the issuance, filing or
public disclosure thereof. The Investor must be provided with a final version of
any such press release, SEC filing or other public disclosure at least 24 hours
prior to any release, filing or use by the Company thereof. The Company agrees
and acknowledges that its failure to fully comply with this provision
constitutes a Material Adverse Effect.

 

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

(l) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

 

(m) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

   

 



 

(n) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(o) Enforcement Costs. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement or any of the other
Transaction Documents, the parties agree that the party who is awarded the most
money (which, for the avoidance of doubt, shall be determined without regard to
any statutory fines, penalties, fees, or other charges awarded to any party)
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees,
deposition costs, and expenses paid by such prevailing party in connection with
arbitration or litigation without reduction or apportionment based upon the
individual claims or defenses giving rise to the fees and expenses. Nothing
herein shall restrict or impair an arbitrator’s or a court’s power to award fees
and expenses for frivolous or bad faith pleading. If (i) the Investor hires an
attorney for collection or enforcement prior to commencing arbitration or legal
proceedings, or is collected or enforced through any arbitration or legal
proceeding, or Investor otherwise takes action to collect amounts due under the
Transaction Documents or to enforce the provisions of the Transaction Documents,
then Company shall pay the costs incurred by Investor for such collection,
enforcement or action or in connection with such bankruptcy, reorganization,
receivership or other proceeding, including, without limitation, attorneys’
fees, expenses, deposition costs, and disbursements.

 

(p) Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

* * * * *

 

   

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.



 

  COMPANY:       MGT CAPITAL INVESTMENTS, INC.         By:     Name: Robert
Lowrey   Title: Treasurer and CFO         INVESTOR:       [  ]       By:  

 

   

 

 



